 

Exhibit 10.272



 

After recording

return to:

 

Erin O’Neil Ashby, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

TEXAS

 

(Revised 7-17-2014)

 

 

 

 

Freddie Mac Loan No. 932411177

Sorrel at Phillips Creek Ranch

 

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

TEXAS

 

(Revised 7-17-2014)

 

THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (“Instrument”) is made to be effective as of this 29th day of
October, 2015, by BR CARROLL PHILLIPS CREEK RANCH, LLC, a limited liability
company organized and existing under the laws of Delaware, whose address is c/o
Carroll Organization, LLC, 3340 Peachtree Road, Suite 1620, Atlanta, Georgia
30326, as trustor (“Borrower”), to REBECCA S. CONRAD, as trustee (“Trustee”),
for the benefit of CBRE CAPITAL MARKETS, INC., a corporation organized and
existing under the laws of Texas, whose address is c/o GEMSA Loan Services,
L.P., 929 Gessner Road, Suite 1700, Houston, Texas 77024, as beneficiary
(“Lender”). Borrower’s organizational identification number, if applicable, is
5830756.

 

RECITAL

 

Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Denton
County, State of Texas and described in Exhibit A attached to this Instrument,
to have and to hold the Mortgaged Property unto Trustee, Trustee’s successor in
trust and Trustee’s assigns forever.

 

AGREEMENT

 

TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on May 1, 2023 (“Maturity Date”), in the principal amount of
$38,684,000.00, and all renewals, extensions and modifications of the
Indebtedness, and the performance of the covenants and agreements of Borrower
contained in the Loan Agreement or any other Loan Document.

 

Borrower warrants and represents that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 1

 

 

UNIFORM COVENANTS

 

(Revised 7-17-2014)

 

Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:

 

1.Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:

 

“Attorneys’ Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

“Event of Default” means the occurrence of any event described in Section 8.

 

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

 

“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 2

 

 

“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.

 

“Land” means the land described in Exhibit A.

 

“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:

 

(a)All rights of Borrower to renew or extend the term of the Ground Lease.

 

(b)All amounts deposited by Borrower with Ground Lessor under the Ground Lease.

 

(c)Borrower’s right or privilege to terminate, cancel, surrender, modify or
amend the Ground Lease.

 

(d)All other options, privileges and rights granted and demised to Borrower
under the Ground Lease and all appurtenances with respect to the Ground Lease.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time.

 

“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 3

 

 

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

(a)The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

(b)The Improvements.

 

(c)The Fixtures.

 

(d)The Personalty.

 

(e)All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

(f)All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement.

 

(g)All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof.

 

(h)All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

(i)All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.

 

(j)All Rents and Leases.

 

(k)All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.

 

(l)All Imposition Reserve Deposits.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 4

 

 

(m)All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated).

 

(n)All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

(o)All names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

 

(p)If required by the terms of Section 4.05 of the Loan Agreement, all rights
under the Letter of Credit and the Proceeds, as such Proceeds may increase or
decrease from time to time.

 

(q)If the Note provides for interest to accrue at a floating or variable rate
and there is a Cap Agreement, the Cap Collateral.

 

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” means all of the following:

 

(a)Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

(b)Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

(c)Other tangible personal property owned by Borrower which is used now or in
the future in connection with the ownership, management or operation of the Land
or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 5

 

 

(d)Any operating agreements relating to the Land or the Improvements.

 

(e)Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

(f)All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

(g)Any rights of Borrower in or under letters of credit.

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

2.Uniform Commercial Code Security Agreement.

 

(a)This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, for the
purpose of securing Borrower’s obligations under this Instrument and to further
secure Borrower’s obligations under the Note, this Instrument and other Loan
Documents, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
“UCC Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.

 

(b)Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 6

 

 

(c)If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.

 

(d)This Instrument also constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

 

3.Assignment of Rents; Appointment of Receiver; Lender in Possession.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower.

 

(ii)Promptly upon request by Lender, Borrower agrees to execute and deliver such
further assignments as Lender may from time to time require. Borrower and Lender
intend this assignment of Rents to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

(iii)For purposes of giving effect to this absolute assignment of Rents, and for
no other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of
Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which Lien
will be effective as of the date of this Instrument.

 

    (b)(i)Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.

 

(ii)So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 7

 

 

(iii)After the occurrence of an Event of Default, and during the continuance of
such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to pay all
Rents to, or as directed by, Lender. From and after the occurrence of an Event
of Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, or by a receiver, Borrower’s license to collect
Rents will automatically terminate and Lender will without Notice be entitled to
all Rents as they become due and payable, including Rents then due and unpaid.
Borrower will pay to Lender upon demand all Rents to which Lender is entitled.

 

(iv)At any time on or after the date of Lender’s demand for Rents, Lender may
give, and Borrower hereby irrevocably authorizes Lender to give, notice to all
tenants of the Mortgaged Property instructing them to pay all Rents to Lender.
No tenant will be obligated to inquire further as to the occurrence or
continuance of an Event of Default. No tenant will be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice. Any such notice by Lender will be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit. Borrower will not
interfere with and will cooperate with Lender’s collection of such Rents.

 

(c)If an Event of Default has occurred and is continuing, then Lender will have
each of the following rights and may take any of the following actions:

 

(i)Lender may, regardless of the adequacy of Lender’s security or the solvency
of Borrower and even in the absence of waste, enter upon and take and maintain
full control of the Mortgaged Property in order to perform all acts that Lender
in its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.

 

(ii)Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to Borrower’s
solvency and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 8

 

 

(iii)If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the receiver
may contain a provision requiring the receiver to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower’s tenant shareholders under their proprietary leases or occupancy
agreements.

 

(iv)Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

 

(v)Immediately upon appointment of a receiver or immediately upon Lender’s
entering upon and taking possession and control of the Mortgaged Property,
Borrower will surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and will deliver to Lender or the receiver, as the
case may be, all documents, records (including records on electronic or magnetic
media), accounts, surveys, plans, and specifications relating to the Mortgaged
Property and all security deposits and prepaid Rents.

 

(vi)If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged Property.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

 

(d)If Lender enters the Mortgaged Property, Lender will be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender’s gross negligence or willful misconduct, Lender will not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(c), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

 

(e)If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.

 

(f)Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 9

 

 

4.Assignment of Leases; Leases Affecting the Mortgaged Property.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

(ii)For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

 

(iii)However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument.

 

(b)Until Lender gives Notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower will have all rights, power and authority granted
to Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.

 

   (c)(i)Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.

 

(ii)The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.

 

(iii)Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be liable in any way for any injury or damage to person or
property sustained by any Person or Persons in or about the Mortgaged Property.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 10

 

 

(iv)Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

 

(A)Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).

 

(B)Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property.

 

(C)Lender will not be responsible for the operation, control, care, management
or repair of the Mortgaged Property or any portion of the Mortgaged Property.
The execution of this Instrument by Borrower will constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and will be that of Borrower, prior to such actual
entry and taking of possession.

 

(d)Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, by a receiver, or by any other manner or
proceeding permitted by the laws of the Property Jurisdiction, Lender
immediately will have all rights, powers and authority granted to Borrower under
any Lease, including the right, power and authority to modify the terms of any
such Lease, or extend or terminate any such Lease.

 

(e)Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

(f)If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Instrument, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender consents to the following:

 

(i)Borrower may execute leases of apartments for a term in excess of 2 years to
a tenant shareholder of Borrower, so long as such leases, including proprietary
leases, are and will remain subordinate to the Lien of this Instrument.

 

(ii)Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower makes
its best efforts to secure such immediate replacement by a newly-executed lease
of the same apartment to a tenant shareholder of Borrower. However, no consent
is given by Lender to any execution, surrender, termination or assignment of a
lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 11

 

 

5.Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

6.Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged.

 

7.Protection of Lender’s Security; Instrument Secures Future Advances.

 

(a)If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including all of the following:

 

(i)Lender may pay Attorneys’ Fees and Costs.

 

(ii)Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants.

 

(iii)Lender may enter upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property.

 

(iv)Lender may procure the Insurance required by the Loan Agreement.

 

(v)Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.

 

(vi)Lender may perform any of Borrower’s obligations under the Loan Agreement.

 

(vii)Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

(b)Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 12

 

 

(c)Nothing in this Section 7 will require Lender to incur any expense or take
any action.

 

8.Events of Default. An Event of Default under the Loan Agreement will
constitute an Event of Default under this Instrument.

 

9.Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.

 

10.Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

 

11.Waiver of Marshalling.

 

(a)Notwithstanding the existence of any other security interests in the
Mortgaged Property held by Lender or by any other party, Lender will have the
right to determine the order in which any or all of the Mortgaged Property will
be subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.

 

(b)Borrower and any party who now or in the future acquires a security interest
in the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

12.Further Assurances; Lender’s Expenses.

 

(a)Borrower will deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 13

 

 

(b)Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.

 

13.Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any
Loan Document which does not itself expressly identify the law that is to apply
to it, will be governed by the laws of the Property Jurisdiction. Borrower
agrees that any controversy arising under or in relation to the Note, this
Instrument or any other Loan Document may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that may
arise under or in relation to the Note, any security for the Indebtedness or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
However, nothing in this Section 13 is intended to limit Lender’s right to bring
any suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.

 

14.Notice. All Notices, demands and other communications under or concerning
this Instrument will be governed by the terms set forth in the Loan Agreement.

 

15.Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.

 

16.Joint and Several Liability. If more than one Person signs this Instrument as
Borrower, the obligations of such Persons will be joint and several.

 

17.Relationship of Parties; No Third Party Beneficiary.

 

(a)The relationship between Lender and Borrower will be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument will create
any other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

(b)No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 14

 

 

18.Severability; Amendments.

 

(a)The invalidity or unenforceability of any provision of this Instrument will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.

 

(b)This Instrument may not be amended or modified except by a writing signed by
the party against whom enforcement is sought; provided, however, that in the
event of a Transfer prohibited by or requiring Lender’s approval under Article
VII of the Loan Agreement, some or all of the modifications to the Loan
Documents (if any) may be modified or rendered void by Lender at Lender’s option
by Notice to Borrower and the transferee(s).

 

19.Construction.

 

(a)The captions and headings of the Sections of this Instrument are for
convenience only and will be disregarded in construing this Instrument. Any
reference in this Instrument to a “Section” will, unless otherwise explicitly
provided, be construed as referring to a Section of this Instrument.

 

(b)Any reference in this Instrument to a statute or regulation will be construed
as referring to that statute or regulation as amended from time to time.

 

(c)Use of the singular in this Instrument includes the plural and use of the
plural includes the singular.

 

(d)As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

(e)The use of one gender includes the other gender, as the context may require.

 

(f)Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument).

 

(g)Any reference in this Instrument to any person will be construed to include
such person’s successors and assigns.

 

20.Subrogation. If, and to the extent that, the proceeds of the loan evidenced
by the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

 

21-30.Reserved.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 15

 

 

31.Acceleration; Remedies.

 

(a)At any time during the existence of an Event of Default, Lender, at Lender’s
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may invoke the power of sale and any other remedies
permitted by Texas law or provided in this Instrument, the Loan Agreement or in
any other Loan Document. Borrower acknowledges that the power of sale granted in
this Instrument may be exercised by Lender without prior judicial hearing.
Lender will be entitled to collect all costs and expenses incurred in pursuing
such remedies, including Attorneys’ Fees and Costs, costs of documentary
evidence, abstracts and title reports.

 

(b)If Lender invokes the power of sale, Lender may, by and through the Trustee,
or otherwise, sell or offer for sale the Mortgaged Property in such portions,
order and parcels as Lender may determine, with or without having first taken
possession of the Mortgaged Property, to the highest bidder for cash at public
auction. Such sale will be made at the courthouse door of the county in which
all or any part of the Land to be sold is situated (whether the parts or parcel,
if any, situated in different counties are contiguous or not, and without the
necessity of having any Personalty present at such sale) on the first Tuesday of
any month between the hours of 10:00 a.m. and 4:00 p.m., after advertising the
time, place and terms of sale and that portion of the Mortgaged Property to be
sold by posting or causing to be posted written or printed notice of sale at
least 21 days before the date of the sale at the courthouse door of the county
in which the sale is to be made and at the courthouse door of any other county
in which a portion of the Land may be situated, and by filing such notice with
the County Clerk(s) of the county(s) in which all or a portion of the Land may
be situated, which notice may be posted and filed by the Trustee acting, or by
any person acting for the Trustee, and Lender has, at least 21 days before the
date of the sale, served written or printed notice of the proposed sale by
certified mail on each debtor obligated to pay the Indebtedness according to
Lender’s records by the deposit of such notice, enclosed in a postpaid wrapper,
properly addressed to such debtor at debtor’s most recent address as shown by
Lender’s records, in a post office or official depository under the care and
custody of the United States Postal Service. The affidavit of any person having
knowledge of the facts to the effect that such service was completed will be
prima facie evidence of the fact of service.

 

(c)Trustee will deliver to the purchaser at the sale, within a reasonable time
after the sale, a deed conveying the Mortgaged Property so sold in fee simple
with covenants of general warranty. Borrower covenants and agrees to defend
generally the purchaser’s title to the Mortgaged Property against all claims and
demands. The recitals in Trustee’s deed will be prima facie evidence of the
truth of the statements contained in those recitals. Trustee will apply the
proceeds of the sale in the following order: (i) to all reasonable costs and
expenses of the sale, including reasonable Trustee’s fees not to exceed 5% of
the gross sales price, Attorneys’ Fees and Costs and costs of title evidence;
(ii) to the Indebtedness in such order as Lender, in Lender’s discretion,
directs; and (iii) the excess, if any, to the person or persons legally entitled
to the excess.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 16

 

 

(d)If all or any part of the Mortgaged Property is sold pursuant to this
Section, Borrower will be divested of any and all interest and claim to the
Mortgaged Property, including any interest or claim to all insurance policies,
utility deposits, bonds, loan commitments and other intangible property included
as a part of the Mortgaged Property. Additionally, after a sale of all or any
part of the Land, Improvements, Fixtures and Personalty, Borrower will be
considered a tenant at sufferance of the purchaser of the same, and the
purchaser will be entitled to immediate possession of such property. If Borrower
will fail to vacate the Mortgaged Property immediately, the purchaser may and
will have the right, without further notice to Borrower, to go into any justice
court in any precinct or county in which the Mortgaged Property is located and
file an action in forcible entry and detainer, which action will lie against
Borrower or its assigns or legal representatives, as a tenant at sufferance.
This remedy is cumulative of any and all remedies the purchaser may have under
this Instrument or otherwise.

 

(e)In the event an interest in any of the Mortgaged Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, Borrower agrees as
follows: notwithstanding the provisions of Sections 51.003, 51.004, and 51.005
of the Texas Property Code (as the same may be amended from time to time), and
to the extent permitted by law, Borrower agrees that Lender will be entitled to
seek a deficiency judgment from Borrower and any other party obligated on the
Note equal to the difference between the amount owing on the Note and the amount
for which the Mortgaged Property was sold pursuant to judicial or nonjudicial
foreclosure sale. Borrower expressly recognizes that this Section constitutes a
waiver of the above-cited provisions of the Texas Property Code which would
otherwise permit Borrower and other persons against whom a recovery of
deficiencies is sought or Guarantor independently (even absent the initiation of
deficiency proceedings against them) to present competent evidence of the fair
market value of the Mortgaged Property as of the date of the foreclosure sale
and offset against any deficiency the amount by which the foreclosure sale price
is determined to be less than such fair market value. Borrower further
recognizes and agrees that this waiver creates an irrebuttable presumption that
the foreclosure sale price is equal to the fair market value of the Mortgaged
Property for purposes of calculating deficiencies owed by Borrower, Guarantor,
and others against whom recovery of a deficiency is sought. Alternatively, in
the event the waiver provided for in this Section is determined by a court of
competent jurisdiction to be unenforceable, in any action for a deficiency after
a foreclosure under this Instrument, if any person against whom recovery is
sought requests the court in which the action is pending to determine the fair
market value of the Mortgaged Property, as of the date of the foreclosure sale,
the following will be the basis of the court’s determination of fair market
value:

 

(i)The Mortgaged Property will be valued “as is” and in its condition as of the
date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements will be
made.

 

(ii)Any adverse effect on the marketability of title because of the foreclosure
or because of any other title condition not existing as of the date of this
Instrument will be considered.

 

(iii)The valuation of the Mortgaged Property will be based upon an assumption
that the foreclosure purchaser desires a prompt resale of the Mortgaged Property
for cash within a 6 month-period after foreclosure.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 17

 

 

(iv)Although the Mortgaged Property may be disposed of more quickly by the
foreclosure purchaser, the gross valuation of the Mortgaged Property as of the
date of foreclosure will be discounted for a hypothetical reasonable holding
period (not to exceed 6 months) at a monthly rate equal to the average monthly
interest rate on the Note for the 12 months before the date of foreclosure.

 

(v)The gross valuation of the Mortgaged Property as of the date of foreclosure
will be further discounted and reduced by reasonable estimated costs of
disposition, including brokerage commissions, title policy premiums,
environmental assessment and clean-up costs, tax and assessment, prorations,
costs to comply with legal requirements and Attorneys’ Fees and Costs.

 

(vi)Expert opinion testimony will be considered only from a licensed appraiser
certified by the State of Texas and, to the extent permitted under Texas law, a
member of the Appraisal Institute, having at least 5 years’ experience in
appraising property similar to the Mortgaged Property in the county where the
Mortgaged Property is located, and who has conducted and prepared a complete
written appraisal of the Mortgaged Property taking into considerations the
factors set forth in this Instrument; no expert opinion testimony will be
considered without such written appraisal.

 

(vii)Evidence of comparable sales will be considered only if also included in
the expert opinion testimony and written appraisal referred to in
subsection (vi), above.

 

(viii)An affidavit executed by Lender to the effect that the foreclosure bid
accepted by Trustee was equal to or greater than the value of the Mortgaged
Property determined by Lender based upon the factors and methods set forth in
subsections (i) through (vii) above before the foreclosure will constitute prima
facie evidence that the foreclosure bid was equal to or greater than the fair
market value of the Mortgaged Property on the foreclosure date.

 

(f)Lender may, at Lender’s option, comply with these provisions in the manner
permitted or required by Title 5, Section 51.002 of the Texas Property Code
(relating to the sale of real estate) or by Chapter 9 of the Texas Business and
Commerce Code (relating to the sale of collateral after default by a debtor), as
those titles and chapters now exist or may be amended or succeeded in the
future, or by any other present or future articles or enactments relating to
same subject. Unless expressly excluded, the Mortgaged Property will include
Rents collected before a foreclosure sale, but attributable to the period
following the foreclosure sale, and Borrower will pay such Rents to the
purchaser at such sale.

 

(g)At any such sale, all of the following will be true:

 

(i)Whether made under the power contained in this Instrument, Section 51.002 of
the Texas Property Code, Chapter 9 of the Texas Business and Commerce Code, any
other legal requirement or by virtue of any judicial proceedings or any other
legal right, remedy or recourse, it will not be necessary for Trustee to have
physically present, or to have constructive possession of, the Mortgaged
Property. Borrower will deliver to Trustee any portion of the Mortgaged Property
not actually or constructively possessed by Trustee immediately upon demand by
Trustee and the title to and right of possession of any such property will pass
to the purchaser as completely as if the property had been actually present and
delivered to the purchaser at the sale.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 18

 

 

(ii)Each instrument of conveyance executed by Trustee will contain a general
warranty of title, binding upon Borrower.

 

(iii)The recitals contained in any instrument of conveyance made by Trustee will
conclusively establish the truth and accuracy of the matters recited in the
Instrument, including nonpayment of the Indebtedness and the advertisement and
conduct of the sale in the manner provided in this Instrument and otherwise by
law and the appointment of any successor Trustee.

 

(iv)All prerequisites to the validity of the sale will be conclusively presumed
to have been satisfied.

 

(v)The receipt of Trustee or of such other party or officer making the sale will
be sufficient to discharge to the purchaser or purchasers for such purchaser(s)’
purchase money, and no such purchaser or purchasers, or such purchaser(s)’
assigns or personal representatives, will thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication of such purchase money.

 

(vi)To the fullest extent permitted by law, Borrower will be completely and
irrevocably divested of all of Borrower’s right, title, interest, claim and
demand whatsoever, either at law or in equity, in and to the property sold, and
such sale will be a perpetual bar to any claim to all or any part of the
property sold, both at law and in equity, against Borrower and against any
person claiming by, through or under Borrower.

 

(vii)To the extent and under such circumstances as are permitted by law, Lender
may be a purchaser at any such sale.

 

32.Release. Upon payment of the Indebtedness, Lender will release this
Instrument. Borrower will pay Lender’s reasonable costs incurred in releasing
this Instrument.

 

33.Trustee.

 

(a)Trustee may resign by giving of notice of such resignation in writing to
Lender. If Trustee will die, resign or become disqualified from acting under
this Instrument or will fail or refuse to act in accordance with this Instrument
when requested by Lender or if for any reason and without cause Lender will
prefer to appoint a substitute trustee to act instead of the original Trustee
named in this Instrument or any prior successor or substitute trustee, Lender
will have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who will succeed to all the estate, rights,
powers and duties of the original Trustee named in this Instrument. Such
appointment may be executed by an authorized officer, agent or attorney-in-fact
of Lender (whether acting pursuant to a power of attorney or otherwise), and
such appointment will be conclusively presumed to be executed with authority and
will be valid and sufficient without proof of any action by Lender.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 19

 

 

(b)Any successor Trustee appointed pursuant to this Section will, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of the predecessor Trustee with like effect as if
originally named as Trustee in this Instrument; but, nevertheless, upon the
written request of Lender or such successor Trustee, the Trustee ceasing to act
will execute and deliver an instrument transferring to such successor Trustee,
all the estates, properties, rights, powers and trusts of the Trustee so ceasing
to act, and will duly assign, transfer and deliver any of the property and
monies held by the Trustee ceasing to act to the successor Trustee.

 

(c)Trustee may authorize one or more parties to act on Trustee’s behalf to
perform the ministerial functions required of Trustee under this Instrument,
including the transmittal and posting of any notices.

 

34.Vendor’s Lien. To the extent a vendor’s lien is retained in that certain deed
conveying the Mortgaged Property to Borrower and dated on or about the date of
this Instrument, such vendor’s lien has been assigned to Lender, the Note is
primarily secured by said vendor’s lien, and this Instrument is additional
security therefore.

 

35.No Fiduciary Duty. Lender owes no fiduciary or other special duty to
Borrower.

 

36.Fixture Filing. This Instrument is also a fixture filing under the Uniform
Commercial Code of Texas.

 

37.Additional Provisions Regarding Assignment Of Rents. Section 3 will not be
construed to require a pro tanto or other reduction of the Indebtedness
resulting from the assignment of Rents. If the provisions of Section 3 and the
preceding sentence cause the assignment of Rents in Section 3 to be deemed to be
an assignment for additional security only, Lender will be entitled to all
rights, benefits and remedies attendant to such collateral assignment. The
assignment of Rents contained in Section 3 will terminate upon the release of
this Instrument.

 

38.Loan Charges. Borrower and Lender intend at all times to comply with the laws
of the State of Texas governing the maximum rate or amount of interest payable
on or in connection with the Indebtedness (or applicable United States federal
law to the extent that it permits Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount payable
under the Note, this Instrument or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Indebtedness, or if
acceleration of the maturity of the Indebtedness, or if any prepayment by
Borrower results in Borrower having paid any interest in excess of that
permitted by any applicable law, then Borrower and Lender expressly intend that
all excess amounts collected by Lender will be applied to reduce the unpaid
principal balance of the Indebtedness (or, if the Indebtedness has been or would
thereby be paid in full, will be refunded to Borrower), and the provisions of
the Note, this Instrument and the other Loan Documents immediately will be
deemed reformed and the amounts thereafter collectible under the Loan Documents
reduced, without the necessity of the execution of any new documents, so as to
comply with any applicable law, but so as to permit the recovery of the fullest
amount otherwise payable under the Loan Documents. The right to accelerate the
maturity of the Indebtedness does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Lender does not intend to collect any unearned interest in the event of
acceleration. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Indebtedness will, to the extent permitted by
any applicable law, be amortized, prorated, allocated and spread throughout the
full term of the Indebtedness until payment in full so that the rate or amount
of interest on account of the Indebtedness does not exceed the applicable usury
ceiling. Notwithstanding any provision contained in the Note, this Instrument or
any other Loan Document that permits the compounding of interest, including any
provision by which any accrued interest is added to the principal amount of the
Indebtedness, the total amount of interest that Borrower is obligated to pay and
Lender is entitled to receive with respect to the Indebtedness will not exceed
the amount calculated on a simple (i.e., noncompounded) interest basis at the
maximum rate on principal amounts actually advanced to or for the account of
Borrower, including all current and prior advances and any advances made
pursuant to the Instrument or any other Loan Document (such as for the payment
of Impositions and similar expenses or costs).

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 20

 

 

39.ENTIRE AGREEMENT. THIS INSTRUMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

40.WAIVER OF TRIAL BY JURY.

 

(a)BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

(b)BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

41.Notice of Additional Provisions Regarding Insurance. Any terms to the
contrary contained in this Instrument notwithstanding, the following
requirements are hereby imposed pursuant to Section 307.052 of the Texas Finance
Code:

 

(a)BORROWER IS REQUIRED TO: (i) KEEP THE MORTGAGED PROPERTY INSURED AGAINST
DAMAGE IN AN AMOUNT EQUAL TO THE INDEBTEDNESS, (ii) PURCHASE THE INSURANCE FROM
AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN
ELIGIBLE SURPLUS LINES INSURER, AND (iii) NAME THE LENDER AS THE PERSON TO BE
PAID UNDER THE POLICY IN THE EVENT OF LOSS.

 

(b)IF BORROWER FAILS TO COMPLY WITH SUBSECTION (a) ABOVE, LENDER MAY, BUT WILL
NOT BE OBLIGATED TO, OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF
BORROWER AT BORROWER’S EXPENSE.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 21

 

 

42.Attached Riders. The following Riders are attached to this Instrument: NONE.

 

43.Attached Exhibits. The following Exhibits, if marked with an “X” in the space
provided, are attached to this Instrument:

 

x Exhibit A Description of the Land (required)       ¨ Exhibit B Modifications
to Instrument       ¨ Exhibit C Ground Lease Description (if applicable)

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 22

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

  BR CARROLL PHILLIPS CREEK RANCH, LLC,
a Delaware limited liability company         By: /s/ Jordan Ruddy     Jordan
Ruddy     Authorized Signatory

 

STATE OF NEW YORK, New York County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Jordan Ruddy, Authorized Signatory of BR Carroll
Phillips Creek Ranch, LLC, a Delaware limited liability company, the limited
liability company that executed the foregoing instrument, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that the same was the act of the said limited liability company, and that he
executed the same as the act of such limited liability company for the purposes
and consideration therein expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 20th day of October, 2015.

 

  /s/ Dale Pozzi   Notary Public in and for New York County, New York

 

My Commission Expires: January 28, 2017

 

  [Notary Seal]

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page 23

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

(Sorrel at Phillips Creek Ranch)

 

Tract 1

 

BEING all of Lot 1, Block A of AVENUES OF PHILLIPS CREEK RANCH, an Addition to
the City of Frisco, Denton County, Texas, according to the Plat thereof recorded
in Document Number 2014-379, Real Property Records, Denton County, Texas.

 

TRACT 2: EASEMENT ESTATE

 

An easement and right to construct, reconstruct, operate, repair, re-build,
replace, relocate, alter, remove and perpetually maintain drainage facilities
granted by PCR Land Company LLC to Villas Phillips Creek Partners, LLC, by
instrument dated 05/09/2012, filed 05/10/2012, cc# 2012-48976, Real Property
Records of Denton County, Texas, upon and across certain real property owned by
Grantor and located in the City of Frisco, Denton County, Texas, as described
therein and incorporated herein by reference.

 

Texas

Multifamily Deed of Trust, Assignment of Rents,

Security Agreement and Fixture Filing

Page A-1

 